Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 1 of 43 PageID #: 295



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
DERRICK DIAZ,

                   Petitioner,
                                                 MEMORANDUM & ORDER
           v.
                                                  14-CV-7016 (KAM)
UNITED STATES OF AMERICA,

                 Respondent.
----------------------------------X
KIYO A. MATSUMOTO, United States District Judge

           On November 18, 2013, this Court sentenced Derrick

Diaz (“Mr. Diaz”) to 240 months of imprisonment and three years

of supervised release after Mr. Diaz pleaded guilty to

conspiracy to commit Hobbs Act robbery, 18 U.S.C. § 1951(a),

pursuant to a plea agreement with the United States of America

(the “Government”).     (See Case No. 10-cr-277, ECF No. 253,

Judgment.)   Presently before the Court are Mr. Diaz’s petition

and amended petition to vacate his sentence pursuant to 28

U.S.C. § 2255 (“Section 2255”).       For the reasons set forth

below, Mr. Diaz’s petitions are procedurally deficient, and

without merit.    Accordingly, both petitions are DENIED.

                                Background

           Through an investigation, the Government learned that

Mr. Diaz was part of a “crew” that regularly committed home-




                                     1
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 2 of 43 PageID #: 296



invasion robberies.      (ECF No. 11, 1 Government’s Opposition to

Petition (“Opp.”), at 1.)       The home-invasion robbery crew was

involved in dozens of robberies in the south Brooklyn area

between December 2007 and January 2010.          (Id.)   During several

home-invasion robberies, the crew brandished firearms and used

cutting and other sharp instruments to threaten residents.              (Id.

at 2.)   Several of the crew’s victims were physically confined,

restrained, threatened, or harmed.         (Id.)

    I.   The Indictments and Plea Negotiations

            Mr. Diaz was first indicted on April 8th, 2010.            (10-

cr-277, ECF. No. 15, Indictment.)         Following the indictment, Mr.

Diaz retained Tony Mirvis, Esq. (“Mr. Mirvis”), who engaged in

plea negotiations with the Government.          On or around October 13,

2010, the Government provided Mr. Mirvis an unsigned, undated

draft plea agreement.      (ECF No. 6, Declaration of Tony Mirvis,

Esq. (“Mirvis Decl.”), at ¶ 3.; see ECF No. 13, Declaration of

former AUSA Justin Lerer (“Lerer Decl.”), Exhibit A.)             The draft

plea agreement provided that Mr. Diaz would waive indictment and

plead guilty to a superseding information charging a violation

of 18 U.S.C. § 1951(a), and the Government would not bring

further charges against Mr. Diaz.         (See generally Lerer Decl.,



1 Throughout this Memorandum and Order, citations to the docket in Mr. Diaz’s
criminal case include the case number 10-cr-277. Citations that do not
include that case number are citations to the docket in this action for
habeas relief.



                                      2
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 3 of 43 PageID #: 297



Exhibit A.)   The draft plea agreement estimated an adjusted

offense level of 31 under the United States Sentencing

Guidelines (the “Guidelines”), carrying a range of imprisonment

of 188 to 235 months, assuming that Mr. Diaz was to be sentenced

based on a criminal history category of VI.         (Id. at 2.)     In

response to Mr. Diaz’s petition, Mr. Mirvis affirmed that he

reviewed the draft plea with Mr. Diaz, and that they discussed

the terms and conditions, the Guidelines range, and the benefits

and consequences of accepting or rejecting the plea.           (Mirvis

Decl. ¶ ¶ 4-5.)    Mr. Mirvis also affirmed that Mr. Diaz was not

interested in accepting the plea offer unless he could limit

“his exposure in the five-year range.”        (Id. ¶ 6.)     Mr. Diaz was

arraigned on second and third superseding indictments on October

15 and December 10, 2010, respectively.         (10-cr-277, ECF Nos.

39, 48.)   Months of continued plea negotiations followed.

           In July 2011, Mr. Diaz was arraigned on a fourth

superseding indictment, which contained four counts.           (10-cr-

277, ECF No. 97, Superseding Indictment (S-4), at 1.)           Count One

charged Mr. Diaz with conspiracy to commit Hobbs Act robbery;

specifically, to rob John Doe and unnamed drug traffickers of

United States currency and other property owned by, and

associated with, a business in New York between December 2007

and January 2010.     (Id.)   Count Two charged Mr. Diaz with

conspiracy to rob John Doe of United States currency and other


                                     3
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 4 of 43 PageID #: 298



property owned by, and associated with, a business in New York

on December 22, 2009.       (Id.)   Counts Three and Four charged Mr.

Diaz with conspiracy to commit interstate transportation of

stolen property between December 2007 and January 2010, and

interstate transportation of property on December 22, 2009,

respectively.     (Id.)    Pre-trial motions ensued.

             On September 19, 2011, the Court held a Curcio

hearing, after the Government advised that there could be a

potential conflict of interest between Mr. Diaz and Mr. Mirvis,

due to their participation in two proffer sessions with the

Government. 2   (10-cr-277, Minute Entry, Sept. 19, 2011.)           At the

hearing, Mr. Diaz relieved Mr. Mirvis and requested that the

court appoint Thomas Nooter, Esq. (“Mr. Nooter”) to represent

him.   (Id.)    The Court did so.     (See 10-cr-277, ECF No. 131.)

Due to the appointment of new counsel, the Court adjourned Mr.

Diaz’s trial, scheduled for October 2011, to February 21, 2012.

(10-cr-277, ECF No. 146, Second Amended Criminal Pretrial

Scheduling Order.)      In preparation for trial, Mr. Nooter, on

behalf of Mr. Diaz, submitted proposed jury instructions and

voir dire requests.       (10-cr-277, ECF. Nos. 167, 170, 171.)


2 In United States v. Curcio, the Second Circuit held that trial courts must
hold a hearing to alert a defendant to potential or actual conflicts in the
representation by an attorney, and to allow a defendant to knowingly and
voluntarily waive the potential or actual conflict, or to seek new counsel.
680 F.2d 881, 889-90 (2d Cir. 1982). The Government explained that if Mr.
Diaz testified at trial, the Government could call Mr. Mirvis to testify
about Mr. Diaz’s statements during the proffer sessions.


                                      4
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 5 of 43 PageID #: 299



Further, Mr. Diaz filed a motion in limine on February 9, 2012.

(10-cr-277, ECF No. 184.)

           With trial approaching, on February 10, 2012, Mr. Diaz

pleaded guilty to Count One of the fourth superseding

indictment, charging conspiracy to commit Hobbs Act robbery, 18

U.S.C. § 1951(a).     (See generally 10-cr-277, ECF No. 188, Plea

Proceeding Transcript (“Pl. Tr.”).)        The plea agreement

estimated Mr. Diaz would face an estimated range of imprisonment

of 324-405 months of imprisonment, assuming that Mr. Diaz was

within criminal history category V.        (10-cr-277, ECF No. 228-1,

Exhibit 1, Plea Agreement, at 3.)        The effective Guidelines

range was 240 months of imprisonment, because 240 months was the

statutory maximum.     (Id.)

           By entering the plea agreement, Mr. Diaz “agree[d] not

to file an appeal or otherwise challenge, by petition pursuant

to 28 U.S.C. § 2255 or any other provision, the conviction or

sentence in the event that the Court impose[d] a term of

imprisonment of 240 months or below.”        (Id. at 3-4.)     Mr. Diaz

signed the plea agreement under a paragraph that stated: “I have

read the entire agreement and discussed it with my attorney.            I

understand all of its terms and am entering into it knowingly

and voluntarily.”     (Id. at 6.)

           On the same day Mr. Diaz entered into the plea

agreement, he appeared for a plea hearing before this Court.


                                     5
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 6 of 43 PageID #: 300



(See generally Pl. Tr.)      After taking an oath, Mr. Diaz

represented to the Court that he had received a copy of the

indictment and understood the charges pending against him, which

he had discussed with his attorney.        (Id. at 6.)    He also

represented that he was satisfied with Mr. Nooter’s

representation.    (Id.)   Mr. Diaz further represented that he

discussed the plea agreement with counsel, that he understood

the terms of the plea agreement, his rights, the consequences of

his plea, that he signed the plea agreement, that his plea was

voluntary and knowing, and that no one made any promises to him

about the sentence he would receive.        (Id. at 10, 18.)

           Mr. Diaz acknowledged that, as set forth in the plea

agreement, he faced an estimated advisory Guidelines range of

324 to 405 months of imprisonment, capped at a statutory maximum

of 240 months of imprisonment.       (Id. at 14.)    Further, Mr. Diaz

stated that he understood that by entering into the plea

agreement, he waived his right to “appeal or otherwise challenge

[his] conviction or [his] sentence if [the Court] imposed a

sentence that is 240 months or less. . .”         (Id. at 15.)

           Mr. Diaz allocuted to his conduct in connection with

Count One.   Specifically, Mr. Diaz stated that he entered into

an agreement with others to rob individuals of property by use

of force and threats of force between December 2007 and January

2010, including, but not limited to, drug dealers in Brooklyn,


                                     6
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 7 of 43 PageID #: 301



and that during a home-invasion robbery in December 2009, two

children and a nanny were confined to a bathroom during the

robbery.      (Id. at 18-25.)     The Court found that Mr. Diaz was

“acting voluntarily, that [he] fully underst[ood] [his] rights

and the consequences of [his] plea and that there [was] a

factual basis for [his] plea.”          (Id. at 25.)       This Court thus

accepted Mr. Diaz’s plea of guilty to Count One in the fourth

superseding indictment.         (Id.)

     II.   The Sentence

              The Probation Department prepared a Pre-Sentence

Investigation Report (“PSR”) in advance of sentencing.               The PSR

calculated an estimated offense level of 34, lower than the plea

agreement’s estimated total adjusted offense level of 37, and a

criminal history category of VI.            (ECF No. 12-9, Transcript of

November 18, 2013 Sentencing (“Sent. Tr.”), at 21.)

              On November 18, 2013, Mr. Diaz appeared before this

Court for sentencing.        Early in the proceeding, Mr. Diaz raised

for the first time (including with counsel) “a Lafler issue” 3

regarding his first attorney, Mr. Mirvis, and stated, without

specifics, that if Mr. Mirvis had “advise[d] [him] correctly

when all of this started,” “[he] would have copped out to the

complaint way before, like [he] wanted to . . . .”               (Id. at 5.)



3   See generally Lafler v. Cooper, 566 U.S. 156 (2012).



                                        7
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 8 of 43 PageID #: 302



The Court assured Mr. Diaz that delays resulting from his

requested hearings and lengthy plea negotiations would not

adversely affect his sentence, and that the Government would

decide whether to move for a reduction for accepting

responsibility.     (Id.)   The Government responded that the plea

agreement was “a seriously-negotiated disposition,” and that Mr.

Diaz avoided “a potential superseding indictment to an

additional consecutive mandatory minimum for gun counts” by

accepting the plea agreement.        (Id. at 7.)

            Further, again without advance notice to the Court or

counsel, Mr. Diaz also stated that, based on a Fourth Circuit

case, United States v. Simmons, 4 the “Government’s not allowed to

take a case that’s a nonviolent case in the state and bring it

into the federal government and use it as an overt act . . . .”

(Id. at 7-8.)    The Court invited the Government and defense

counsel to respond.      (Id. at 8.)       The Government responded that

it “ha[d] no information about that case, but the concept that

[Mr. Diaz] appear[ed] to be elucidating [did not] apply in this

case.”   (Id.)   Defense counsel similarly indicated that he was

not aware of the case.      (Id.)    The Court stated that it did not




4 In Simmons, the Fourth Circuit held that a defendant’s prior state
conviction for non-aggravated, first-time marijuana possession and facts
outside the record could not be coupled to create hypothetical aggravating
factors to calculate defendant’s maximum punishment under the Controlled
Substances Act. 649 F.3d 237, 244-45 (4th Cir. 2011).



                                       8
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 9 of 43 PageID #: 303



have knowledge of the case cited by Mr. Diaz, and that Fourth

Circuit law was not controlling.         (Id.)

            This Court then turned to imposition of the sentence

and proceeded to review the Guidelines calculations and

sentencing factors under 18 U.S.C. § 3553(a).          The Court

reviewed Mr. Diaz’s prior convictions, articulating the relevant

criminal history points received the Guidelines.          U.S.S.G. §

4A1.2.    This Court found that Mr. Diaz’s “total criminal history

points based on the foregoing [wa]s nine, and in addition,

because Mr. Diaz committed the instant offense while on parole,

he receive[d] two additional points under Guidelines 4A.1(d).”

(Sent. Tr. at 26.)     Therefore, Mr. Diaz had 11 criminal history

points, which placed him within criminal history category V.

(Id.)    The Court found that Mr. Diaz qualified as a career

offender, “because the instant offense [wa]s a crime of

violence, and he had[d] committed two prior violent felonies,”

as set forth in the Guidelines, which resulted in a criminal

history designation of category VI.         (Id.)   This Court

independently determined that the applicable Guidelines adjusted

offense level was 34, and the Guidelines range was 262-327

months, although the statutory maximum was 240 months.           (Id. at

26-27.)    This Court also considered the Section 3553(a) factors,

and imposed a sentence of 240 months of incarceration, three

years of supervised release, and restitution of $296,300 for


                                     9
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 10 of 43 PageID #: 304



conspiracy to commit Hobbs Act robbery (Count One) on three

occasions. 5   (Id. at 35-37.)     The Court granted the Government’s

motion to dismiss the remaining Counts Two, Three, and Four, and

the underlying indictments.       (Id. at 39.)     The Court entered

judgment, convicting Mr. Diaz of conspiracy to commit Hobbs Act

robbery, on November 21, 2013.        (10-cr-277, ECF No. 253.)

    III. Procedural History

            Following his sentencing and the entry of judgment,

Mr. Diaz did not file a notice of appeal.          On November 24, 2014,

Mr. Diaz filed a pro se petition for habeas relief pursuant to

Section 2255.     (ECF No. 1, Motion to Vacate, Set Aside, or

Correct Sentence; ECF No. 2, Memorandum in Support (“Pet.”).)

Mr. Diaz’s petition argued that his conviction and sentence were

unconstitutional for two reasons: (1) his initial counsel, Mr.

Mirvis, rendered ineffective assistance of counsel by allegedly

failing to communicate the Government’s earlier plea offer to

Mr. Diaz; and (2) his second attorney, Mr. Nooter, rendered

ineffective assistance of counsel by allowing Mr. Diaz to plead

guilty pursuant to a plea agreement that included a waiver of

his right to file a Section 2255 petition.           (Pet. at 2, 16-17.)




5 A conviction charging conspiracy to commit more than one offense is treated
as if the defendant had been convicted on a separate count of conspiracy for
each offense that the defendant conspired to commit. U.S.S.G. § 1B1.2(d).



                                     10
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 11 of 43 PageID #: 305



            On January 2, 2015, on this Court’s order, Mr. Mirvis

and Mr. Nooter filed declarations responding to Mr. Diaz’s

allegations of ineffective assistance of counsel.           (ECF No. 6,

Mirvis Decl.; ECF No. 5, Declaration of Thomas Nooter, Esq.

(“Nooter First Decl.”).)      On June 5, 2015, the Government filed

its opposition to Mr. Diaz’s Section 2255 petition.           (ECF No.

11, Opp.)    Mr. Diaz filed a reply on August 7, 2015.         (ECF No.

16, Reply in Support of Petition.)

            On February 4, 2016, Mr. Diaz moved to amend his

petition to allege that he was rendered ineffective assistance

of counsel regarding counsel’s failure to file a notice of

appeal.   (ECF No. 17, Motion for Leave to Amend.)          The Court

granted Mr. Diaz’s motion.       (ECF Dkt. Order, June 22, 2016.)         On

November 1, 2017, Mr. Diaz’s filed an amended petition.            (ECF

No. 24, Defendant’s Motion to Amend (“Amend. Pet.”).)

             Mr. Diaz’s amended petition raised three additional

claims that Mr. Nooter rendered ineffective assistance of

counsel, alleging that Mr. Nooter: (1) did not challenge the

Court’s order imposing restitution of $296,300 under 18 U.S.C. §

3663A, the Mandatory Restitution Victims Act (the “MVRA”); (2)

failed to file a notice of appeal regarding Mr. Diaz’s treatment

as a career offender, in violation of the holding in Descamps v.

United States, 570 U.S. 254 (2013); and (3) failed to file a




                                     11
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 12 of 43 PageID #: 306



notice of appeal regarding sentencing enhancements, including

Guidelines § 2B3.1.     (See generally id.)

           On August 16, 2016, on this Court’s order, Mr. Nooter

filed a second declaration responding to the allegations in Mr.

Diaz’s amended petition.      (ECF No. 22, Declaration of Thomas

Nooter, Esq. (“Nooter Second Decl.”).)         On December 6, 2018, the

Government opposed Mr. Diaz’s amended petition.          (ECF No. 30,

Government’s Opposition to Amended Petition.)

                           Standard of Review

           “A prisoner in custody under sentence of a [federal

court] claiming the right to be released upon the ground that

the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without

jurisdiction to impose such sentence, . . . or is otherwise

subject to collateral attack, may move the court which imposed

the sentence to vacate, set aside or correct the sentence.”              28

U.S.C. § 2255(a).     The Court “shall vacate and set the judgment

aside” if the Court finds that “there has been such a denial or

infringement of the constitutional rights of the prisoner as to

render the judgment vulnerable to collateral attack.”            Id. §

2255(b).   To respect the finality of criminal convictions, “a

collateral attack on a final judgment in a federal criminal case

is generally available under § 2255 only for a constitutional

error, a lack of jurisdiction in the sentencing court, or an


                                     12
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 13 of 43 PageID #: 307



error of law or fact that constitutes a ‘fundamental defect

which inherently results in a complete miscarriage of justice.’”

United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995) (quoting

Hill v. United States, 368 U.S. 424, 428 (1962)).

                                Discussion

            Generally, an amended petition would replace a

petitioner’s original petition.        See, e.g., King v. Cunningham,

442 F. Supp. 2d 171, 178 (S.D.N.Y. 2006).         However, given Mr.

Diaz’s pro se status, and the fact that his amended petition

asserts grounds for relief that are distinct from his original

petition, the Court will consider it to be supplemental rather

than an amended petition, and will discuss the claims raised by

both petitions.     See Channer v. Dep’t of Homeland Sec., 406 F.

Supp. 2d 204, 208 (D. Conn. 2005) (“Ordinarily, a supplemental

pleading does not replace the original pleading.”); Fed. R. Civ.

P. 15(d).

            Together, Mr. Diaz’s petition and amended petition

move for habeas relief pursuant to Section 2255 on the grounds

that: (1) he was rendered ineffective assistance of counsel when

Mr. Mirvis failed to communicate the October 2010 plea offer;

(2) his waiver of his right to appeal or collaterally attack his

conviction and sentence was not knowing and voluntary because he

was rendered ineffective assistance of counsel by Mr. Nooter;

(3) he was rendered ineffective assistance of counsel when Mr.


                                     13
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 14 of 43 PageID #: 308



Nooter failed to challenge or appeal the Court’s order imposing

restitution of $296,300 under the MVRA; (4) he failed to file a

notice of appeal regarding his treatment as a career offender

because he was rendered ineffective assistance of counsel by Mr.

Nooter; and (5) he failed to file a notice of appeal regarding

sentencing enhancements because he received ineffective

assistance of counsel by Mr. Nooter.

   I.    Preliminary Considerations

           The Court begins its discussion by addressing the

threshold issues of (1) whether the appellate and collateral

attack waiver in Mr. Diaz’s plea agreement bars the petitions,

(2) whether the Court may decide the petitions on the submitted

record before the Court, or whether an evidentiary hearing is

necessary, and (3) whether Mr. Diaz’s failure to file a direct

appeal bars the petitions.

           A. Waiver

           Mr. Diaz agreed in his plea agreement and during his

plea hearing to waive his right to appeal or collaterally attack

his conviction and sentence, including under Section 2255, in

the event this Court imposed a prison sentence of 240 months or

less, which the Court ultimately did.         A threshold question,

therefore, is whether Mr. Diaz’s collateral attack waiver in his

plea agreement and during his plea completely bars his petition

and amended petition.


                                     14
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 15 of 43 PageID #: 309



           “A defendant’s knowing and voluntary waiver of the

right to appeal or collaterally attack his conviction and/or

sentence is enforceable.”       Sanford v. United States, 841 F.3d

578, 580 (2d Cir. 2016).      The waiver is enforceable even after a

subsequent change in the law affecting the grounds on which the

defendant was originally sentence.        Id.; United States v.

Morgan, 406 F.3d 135, 137 (2d Cir. 2005) (“[T]he possibility of

a favorable change in the law after a plea is simply one of the

risks that accompanies pleas and plea agreements.”).           A waiver

is knowing if the “defendant fully understood the potential

consequences of his waiver.”       United States v. Monzon, 359 F.3d

110, 116 (2d Cir. 2004).      “[E]xceptions to the presumption of

the enforceability of a waiver . . . occupy a very circumscribed

area of [this Circuit’s] jurisprudence.”         Sanford, 841 F.3d at

580 (quoting United States v. Gomez–Perez, 215 F.3d 315, 319 (2d

Cir. 2000)).

           Mr. Diaz acknowledged under oath at his plea hearing

and in his plea agreement that he “agree[d] not to file an

appeal or otherwise challenge, by petition pursuant to 28 U.S.C.

§ 2255 or any other provision, the conviction or sentence in the

event that the Court impose[d] a term of imprisonment of 240

months or below.”     (Plea Agreement at 3-4; see Pl. Tr. at 15-

16.)   In signing the agreement, Mr. Diaz represented that he had

“read the entire agreement and discussed it with [his] attorney”


                                     15
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 16 of 43 PageID #: 310



and “underst[ood] all of its terms and [was] entering into it

knowingly and voluntarily.”       (Plea Agreement at 6.)      Mr. Diaz

also represented under oath that he understood the terms of the

plea agreement, including, specifically, the waiver provision of

the plea agreement. (Pl. Tr. at 15-16); see United States v.

Hernandez, 242 F.3d 110, 112 (2d Cir. 2001) (“[T]he district

court was entitled to rely upon the defendant’s sworn

statements, made in open court . . . that he understood the

consequences of his plea, had discussed the plea with his

attorney, knew he could not withdraw the plea, understood that

he was waiving his right to appeal a sentence below [the

sentence stipulated in plea agreement], and had been made no

promises except those contained in the plea agreement.”).

           Mr. Diaz argues that Mr. Nooter rendered ineffective

assistance of counsel in negotiating a waiver that stipulated to

a waiver of any potential claims of ineffective assistance of

counsel under Section 2255, and that Mr. Diaz’s waiver was not

knowing or voluntary.      (Pet. at 17.)    Mr. Nooter’s first

declaration, filed January 2, 2015, notes that although Mr. Diaz

relies on an October 2014 memorandum by the Deputy Attorney

General, which directed Offices of the United States Attorneys

not to enforce Section 2255 plea waivers based on ineffective

assistance of counsel, Mr. Diaz pleaded guilty and was sentenced

months before that memo was issued.        (Nooter Decl. ¶ ¶ 8-10.)


                                     16
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 17 of 43 PageID #: 311



Thus, Mr. Nooter states that he could not have sought to

negotiate the elimination of the waiver based on a memo that had

not yet been issued.      (Id.)

           Mr. Diaz’s claim that he received ineffective

assistance of counsel with respect to the waiver is not barred,

because it serves as an attack on the constitutionality of the

process by which Mr. Diaz waived his rights.          See, e.g., United

States v. Djelevic, 161 F.3d 104, 106-07 (2d Cir. 1998).            For

the reasons discussed more fully below, the Court finds that Mr.

Diaz’s waiver was made knowingly, voluntarily, and competently,

and that the remainder of his claims are barred.

           B. Evidentiary Hearing

           The Court must also decide whether the claims in Mr.

Diaz’s petitions can be addressed on the submitted record before

the Court, or whether Mr. Diaz’s request for an evidentiary

hearing should be granted.        “In ruling on a motion under § 2255,

the district court is required to hold a hearing ‘[u]nless the

motion and the files and records of the case conclusively show

that the prisoner is entitled to no relief.’”          Gonzalez v.

United States, 722 F.3d 118, 130 (2d Cir. 2013) (quoting 28

U.S.C. § 2255).     “[T]he filing of a motion pursuant to § 2255

does not automatically entitle the movant to a hearing.”            Id.

No hearing is necessary “where the allegations are ‘vague,

conclusory, or palpably incredible.’”         Id. (quoting Machibroda


                                     17
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 18 of 43 PageID #: 312



v. United States, 368 U.S. 487, 495 (1962)).          A hearing is

necessary only where the petition “set[s] forth specific facts

supported by competent evidence, raising detailed and

controverted issues of fact that, if proved at a hearing, would

entitle [the petitioner] to relief.”        Id.

           Even if a hearing is warranted, it is “within the

district court’s discretion to determine the scope and nature of

a hearing.”    Raysor v. United States, 647 F.3d 491, 494 (2d Cir.

2011) (citing Chang v. United States, 250 F.3d 79, 85–86 (2d

Cir. 2001)).    A full testimonial hearing is not necessary in all

cases.   Puglisi v. United States, 586 F.3d 209, 214–15 (2d Cir.

2009).   A court does not need to hold a full testimonial hearing

where “the testimony of [the petitioner] and his trial counsel

would add little or nothing to the written submissions.”            Chang,

250 F.3d at 86; see also Dolney v. United States, 2011 WL 73076,

at *5 (E.D.N.Y. Jan. 10, 2011) (attorney affidavit contradicting

petitioner’s section 2255 claim that he asked his lawyer to file

a notice of appeal “in light of” attorney’s “demonstrated

dedication to his client” was sufficient to find that a

testimonial hearing is unnecessary); Florez v. United States,

2007 WL 162764, at *4 (E.D.N.Y. Jan. 18, 2007) (“A review of the

papers submitted by the parties, including a detailed affidavit

from [defendant’s counsel], are sufficient to decide this issue;

a full testimonial hearing is unnecessary”).


                                     18
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 19 of 43 PageID #: 313



           Courts frequently “consider the ‘trial record,

letters, documents, exhibits, affidavits and written

interrogatories’ and may adopt a ‘middle road’ approach,

declining to hold a hearing and ‘deciding disputed facts on the

basis of written submissions.’”        Rosario v. United States, 2019

WL 5260784, at *3 (S.D.N.Y. Oct. 17, 2019) (quoting Pham v.

United States, 317 F.3d 178, 184 (2d Cir. 2003)); see also Wang

v. United States, 458 F.App’x. 44, 45 (2d Cir. 2012) (summary

order) (“[T]he District Court did conduct an evidentiary

hearing, albeit one limited to the sworn, written submissions of

[petitioner], his former counsel, and the interpreters.”).

           Here, the Court directed Mr. Mirvis and Mr. Nooter to

respond to Mr. Diaz’s allegations of ineffective assistance of

counsel.   Mr. Mirvis filed a detailed two-page declaration

describing his discussions the offer with Mr. Diaz, and

contradicting Mr. Diaz’s unsworn general assertion that Mr.

Mirvis failed to communicate the plea offer.          (See generally

Mirvis Decl.)    Mr. Nooter also filed a detailed five-page

declaration addressing Mr. Diaz’s unsworn assertion that Mr.

Nooter rendered ineffective assistance regarding the waiver

provision of his plea agreement.          (See generally Nooter First

Decl.)   In addition, Mr. Nooter filed a thorough, eight-page

second declaration, supported by a letter he wrote to Mr. Diaz,

addressing Mr. Diaz’s assertions that Mr. Nooter failed to file


                                     19
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 20 of 43 PageID #: 314



a notice of appeal, and explaining that Mr. Diaz did not request

that he do so.     (See generally Nooter Second Decl.)

            The Court finds the “middle road” approach is

sufficient to decide the petitions, and that a full-blown

evidentiary hearing would add “little to nothing” to the Court’s

adjudication of Mr. Diaz’s petition.        Though the matters for

which Mr. Diaz seeks a hearing could warrant testimony from Mr.

Diaz, Mr. Mirvis, and Mr. Nooter, based on Mr. Diaz’s

submissions and the declarations submitted by Mr. Mirvis and Mr.

Nooter, there is no need to hear their testimony live because

any such testimony would be redundant of the record before the

Court.    Accordingly, the Court will decide Mr. Diaz’s petition

on the submitted record.

            C. Failure to File a Notice of Appeal

            Mr. Diaz did not file a notice of appeal, but has now

presented claims that should have been submitted as a direct

appeal.    Though a habeas petition under Section 2255 may be

filed simultaneously with a direct appeal, a “collateral attack

is not a substitute for direct appeal and petitioners are

therefore generally required to exhaust direct appeal before

bringing a petition [pursuant to] § 2255.”          United States v.

Vilar, 645 F.3d 543, 548 (2d Cir. 2011) (quoting United States

v. Dukes, 727 F.2d 34, 41 (2d Cir. 1984)).




                                     20
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 21 of 43 PageID #: 315



            A petitioner has procedurally forfeited any claim that

was not timely filed on direct appeal, unless he can show “(1)

cause for failing to raise the issue, and prejudice resulting

therefrom; or (2) actual innocence.”        Sapia v. United States,

433 F.3d 212, 216 (2d Cir. 2005) (quoting Rosario v. United

States, 164 F.3d 729, 732 (2d Cir. 1998)).          Mr. Diaz does not

attempt to show actual innocence, nor is he able to.           See

Bousley v. United States, 523 U.S. 614, 623-24 (1998) (“Actual

innocence means factual innocence, not mere legal

insufficiency.”); see also Schlup v. Delo, 513 U.S. 298, 299

(1995) (To satisfy the “actual innocence standard, a petitioner

must show that, in light of the new evidence, it is more likely

than not no reasonable juror would have found him guilty beyond

a reasonable doubt.”).

            Though Mr. Diaz cannot show actual innocence, cause

and prejudice may be shown if counsel failed to file a notice of

appeal against the Mr. Diaz’s express instructions.           Roe v.

Flores-Ortega, 528 U.S. 470, 471 (2000).         Mr. Diaz argues that

his counsel failed to file a notice of appeal on his behalf, but

does not assert that he instructed his counsel to do so.

(Amend. Pet. at 1, 4-5.)      Mr. Nooter’s second declaration

specifically avers that because Mr. Diaz did not request that an

appeal be filed, Mr. Nooter did not do so.          (Nooter Second Decl.

¶ ¶ 8-9.)   Accordingly, the claims in Mr. Diaz’s original


                                     21
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 22 of 43 PageID #: 316



petition all could have been raised on appeal, and therefore are

barred due to his failure to exhaust.

   II.   Grounds for Relief

           For the reasons that follow, even if the claims were

not barred, the two grounds raised in Mr. Diaz’s first petition

find no support in the record, and are without merit.

Furthermore, the additional grounds raised in his amended

petition are time-barred, and are also without merit.

           A. Ground One: Ineffective Assistance of Counsel for
              Failure to Communicate Plea Offer

           Mr. Diaz generally alleges that Mr. Mirvis, his first

counsel, failed to communicate the Government’s draft plea offer

in October 2010.     (Pet. at 18.)     His assertion is unavailing.

           To prevail on a claim of ineffective assistance of

counsel, a petitioner must meet the “highly demanding” standard

set forth in Strickland v. Washington, 466 U.S. 668 (1984).             See

Kimmelman v. Morrison, 477 U.S. 365, 382 (1986).           Under

Strickland, a petitioner must show (1) that defense counsel’s

representation fell below an objective standard of

reasonableness (the “performance prong”); and (2) “that there is

a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different”

(the “prejudice prong”).      Pham, 317 F.3d at 182 (citing

Strickland, 466 U.S. at 688, 694); see also Parker v. Ercole,



                                     22
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 23 of 43 PageID #: 317



666 F.3d 830, 834 (2d Cir. 2012) (court need not address both

prongs if a petitioner makes an insufficient showing on one).             A

petitioner bears the burden of establishing both that his

counsel was deficient and that he was prejudiced.           See United

States v. Birkin, 366 F.3d 95, 100 (2d Cir.2004) (citing

Strickland, 466 U.S. at 687).

           “The performance component of the Strickland test asks

whether a ‘counsel's representation fell below an objective

standard of reasonableness.’”       Kovacs v. United States, 744 F.3d

44, 50 (2d Cir. 2014) (quoting Strickland, 466 U.S. at 688).             A

court must “indulge a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional

assistance.”    Strickland, 466 U.S. at 689.        The court examines

the reasonableness of counsel’s actions, keeping in mind that

“[c]onstitutionally effective counsel embraces a ‘wide range of

professionally competent assistance,’ and ‘counsel is strongly

presumed to have rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional

judgment.’”    Greiner v. Wells, 417 F.3d 305, 319 (2d Cir. 2005)

(quoting Strickland, 466 U.S. at 690).

           The prejudice component of the Strickland test asks

whether “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding

would have been different.”       Gueits v. Kitzpatrick, 612 F.3d


                                     23
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 24 of 43 PageID #: 318



118, 122 (2d Cir. 2010) (quoting Strickland, 466 U.S. at 694).

“A reasonable probability is a probability sufficient to

undermine confidence in the outcome.”         Strickland, 466 U.S. at

694.   Merely showing that counsel’s errors had “some conceivable

effect” on the outcome is not enough to satisfy the prejudice

prong, but “a defendant need not show that counsel’s deficient

conduct more likely than not altered the outcome in the case.”

Id. at 693.    Thus, a petitioner must show that “but for the

ineffective assistance of counsel there is a reasonable

probability that the defendant would have accepted the plea.”

United States v. Marks, 561 F.App’x. 42, 45 (2d Cir. 2014)

(summary order) (citing Missouri v. Frye, 566 U.S. 134, 146

(2012)).

           A finding of prejudice requires some objective

evidence other than defendant’s assertions.          Pham, 317 F.3d at

182 (citing United States v. Gordon, 156 F.3d 376, 380 (2d Cir.

1998).   With respect to a plea offer, a court may consider a

significant sentencing disparity between the plea offer and the

sentence imposed, in combination with defendant’s statement of

his intention, as sufficient to satisfy objective evidence.             Id.

However, “[e]ven with such a disparity . . . the district court

must still find the defendant’s evidence to the effect he would

have made a different decision but for his counsel’s deficient

advice to be credible.”      Meszaros v. United States, 201


                                     24
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 25 of 43 PageID #: 319



F.Supp.3d 251, 269 (E.D.N.Y. 2016) (quoting United States v.

Frederick, 526 F.App’x. 91, 93 (2d Cir. 2013)); see also Page v.

Martuscello, 2011 WL 3678820, at *27 (S.D.N.Y. Aug. 23, 2011)

(“The Second Circuit, however, did not create a per se rule that

a petitioner is always prejudiced when there is a significant

sentencing disparity; rather, such disparity is simply a factor

for a court to consider in addressing prejudice.”); but see

Gonzalez, 722 F.3d at 130 (“[O]ur jurisprudence suggests that

any amount of actual jail time has Sixth Amendment

significance.”) (quoting Glover v. United States, 531 U.S. 198,

203 (2001)).

           i.    Deficient Performance

           As a general rule, defense counsel “has the duty to

communicate formal offers from the prosecution to accept a plea

on terms and conditions that may be favorable to the accused.”

Frye, 566 U.S. at 145.      A defense counsel’s failure to convey a

plea offer is “unreasonable performance” and satisfies the

performance prong of the Strickland test.         Pham, 317 F.3d at 183

(“[T]here can be no doubt that counsel must always communicate

to the defendant the terms of any plea bargain offered by the

prosecution”) (quoting Cullen v. United States, 194 F.3d 401,

404 (2d Cir.1999)); see also       Mickens v. United States, 333

F.Supp.2d 44, 50 (E.D.N.Y. 2004) (“The failure to communicate a




                                     25
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 26 of 43 PageID #: 320



plea offer is a fundamental violation of the Sixth Amendment

right to the effective assistance of counsel.”).

            As discussed above, Mr. Mirvis stated in his

declaration that on or about October 13, 2010, the Government

provided him with a draft plea agreement, which he discussed

with and explained to Mr. Diaz.        (Mirvis Decl. ¶¶ 3-5.)       Mr.

Mirvis stated that Mr. Diaz advised him that he was not

interested in the draft plea offer and that he would rather go

to trial, though Mr. Diaz “advised that he would be interested

in a plea agreement that capped his exposure in the five-year

range.”   (Id. ¶ 6.)

            Neither Mr. Diaz’s petition nor his reply to the

Government’s opposition allege specific facts or provide

objective evidence that Mr. Mirvis failed to communicate the

plea offer. 6   Rather, Mr. Diaz makes an unsworn, blanket

assertion that “Mr. Mirvis [] never communicated this offer from

the Government” (Pet. at 12), and the “decision not to

communicate a plea offered by the [G]overnment . . . cannot be

justified” (Reply at 2).       “Such bare assertions, offered without



6 Mr. Diaz first raised the claim of ineffective assistance of counsel by Mr.
Mirvis during sentencing, when he was represented by Mr. Nooter. During that
proceeding, Mr. Diaz stated that there was a “Lafler issue” with regard to
his first counsel, and that he “would have copped out to the complaint way
before, like I wanted to . . . if [he] had the opportunity or if I was
advised correctly.” (Sent. Tr. at 5.) However, Mr. Diaz did not raise any
specific facts to the Court at that time to suggest that he received
ineffective assistance of counsel.



                                     26
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 27 of 43 PageID #: 321



detail or supporting documentation, have been found inadequate

to support a claim of ineffective assistance in the face of a

credible and contradictory affidavit by counsel.”           United States

v. Rosario, 2015 WL 4629453, at *6 (S.D.N.Y. Aug. 4, 2015).

Notably, Mr. Diaz alleges no facts to show how he ultimately

learned of the draft plea agreement, if he did not learn about

it from Mr. Mirvis.     Moreover, the fact that Mr. Mirvis was

engaged in plea negotiations with the Government in 2010 was

known to Mr. Diaz, as it was discussed during status conferences

at which Mr. Diaz was present.       (See 10-cr-277, ECF No. 17,

Minute Entry; 10-cr-277, ECF No. 24, Order to Continue; 10-cr-

277, ECF No. 285, Transcript of October 25, 2010 Status

Conference.)    Even if Mr. Mirvis had not submitted a detailed,

sworn declaration, it would be doubtful that Mr. Mirvis would

have failed to communicate a plea offer received in October 2010

when Mr. Diaz knew he had been conducting negotiations on his

behalf over several months.       Lastly, Mr. Nooter did not recall

Mr. Diaz ever discussing with him any need for a collateral

attack based on prior counsel’s alleged ineffective assistance

of counsel.    (Nooter First Decl. ¶ 4.)

           In the absence of any evidence beyond Mr. Diaz’s

conclusory, unsworn allegations, which are contradicted by Mr.

Mirvis’s sworn declaration, the Court cannot and does not find

that Mr. Diaz was rendered ineffective assistance of counsel on


                                     27
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 28 of 43 PageID #: 322



the basis of Mr. Mirvis’s alleged failure to communicate a plea

offer.

           ii.   Prejudice

           Given that Mr. Diaz “fails to demonstrate

constitutionally deficient ‘performance,’ the first prong of the

Strickland test, this [C]ourt need not reach the second

‘prejudice’ prong.”     Palacios v. Burge, 589 F.3d 556, 566 (2d

Cir. 2009).    Nonetheless, the Court further finds that Mr. Diaz

has not satisfied the prejudice prong.         Even if Mr. Diaz showed

that Mr. Mirvis failed to communicate a plea offer, he would

still have to show that “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the

proceeding would have been different.”         Gueits, 612 F.3d at 122.

           Mr. Diaz argues “that contrary to the Government’s

contention,” the Supreme Court held in Glover v. United States

that a “lower court cannot engraft onto the prejudice [prong] of

the Strickland test the requirement that any increase in

sentence must meet a standard of significance.”          (Reply at 2.)

The Court agrees with Mr. Diaz that the Strickland test does not

require a showing of a significant sentencing disparity between

his final plea agreement and the allegedly uncommunicated plea

agreement.    See Porter v. United States, 2009 WL 2601297, at *5

(E.D.N.Y. Aug. 20, 2009) (“When a defendant can demonstrate a

reasonable probability that his sentence increased due to


                                     28
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 29 of 43 PageID #: 323



counsel’s errors, even relatively short increases in the

ultimate sentence received will suffice to show Strickland

prejudice.”) (citing Glover, 531 U.S. at 203).          Rather, a

significant sentencing disparity would support Mr. Diaz’s

allegations as objective evidence.        See Pham, 317 F.3d at 182

(finding significant sentencing disparity is sufficient

objective evidence in support of petitioner’s assertions).

           The Second Circuit found a significant disparity where

the plea offered a sentence in the range of 78-97 months and the

sentence received after trial was “210 months, which [was] more

than double.”    Id. at 183; see also Gordon, 156 F.3d at 380-81

(2d Cir. 1998) (finding significant sentencing disparity between

counsel’s improper advice of maximum sentence exposure of 120

months and sentence after conviction of 210 months).           “‘More

than double,’ however, is not required,” and the sentencing

disparity is prone to subjective assessment.          Mickens v. United

States, 2005 WL 2038589, at *8 (E.D.N.Y. Aug. 17, 2005) (“There

is no magic formula to use in determining whether a disparity

between sentences is ‘significant.’”).

           Here, the plea offer in October 2010, a copy of which

was provided to the Court as an attachment to the declaration

filed by Mr. Lerer, estimated that the Guidelines range for Mr.

Diaz’s sentence would be 188 to 235 months of imprisonment.

(Lerer Decl., Exhibit A.)       The plea agreement under which Mr.


                                     29
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 30 of 43 PageID #: 324



Diaz pleaded guilty in February 2012 provided for an estimated

Guidelines range between 324-405 months, however, the statutory

maximum was 240 months.      (Plea Agreement at 3.)      The sentencing

range anticipated by the Government in October 2010 was

therefore five to 52 months shorter than his ultimate sentence

of 240 months.     Though this disparity between the low end of the

plea offer is not insignificant, it does not rival the disparity

found in the case law.      See, e.g., Pham, 317 F.3d at 183

(finding significant disparity between an offer of 78 to 97

months and sentence of 210 months); Gordon, 156 F.3d at 377-78

(disparity of over 11 years constituted sufficient objective

evidence to support defendant’s claim that he would have

accepted the plea offer had he known his actual exposure).            In

any event, even if the Court found the disparity here to be

significant, Mr. Mirvis’s declaration stated that Mr. Diaz told

him in 2010 that he was only interested in a plea that “capped

his exposure in the five-year range.”         (Mirvis Decl. ¶ 6.)

           Accordingly, Mr. Diaz’s claim of ineffective

assistance by Mr. Mirvis for failure to communicate a plea offer

is without merit, and is denied.

           B. Ground Two: Ineffective Assistance of Counsel at
              Pleading for Waiver of His Rights to File an Appeal
              or Section 2255 Petition

           Mr. Diaz argues that Mr. Nooter provided ineffective

assistance at pleading, rendering his agreement to waive his


                                     30
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 31 of 43 PageID #: 325



right to appeal or collaterally attack his conviction and

sentence unknowing and involuntary.          (Pet. at 31-32.)    Mr.

Diaz’s argument again lacks merit.

           Generally, a “defendant’s knowing and voluntary waiver

of the right to appeal or collaterally attack his conviction

and/or sentence is enforceable.”          Sanford, 841 F.3d at 580.

However, a waiver is not enforceable if it “was not made

knowingly, voluntarily, and competently.”          Gomez-Perez, 215 F.3d

at 319; see also Dolney, 2011 WL 73076, at *3 (“waiver provision

of plea agreement is not valid if entered into without effective

assistance of counsel”) (citing United States v. Monzon, 359

F.3d 110, 118–19 (2d Cir.2004)).

           Mr. Diaz again generally asserts that Mr. Nooter

rendered ineffective assistance by allowing Mr. Diaz to agree to

a plea agreement that waived his right to appeal and

collaterally attack his sentence.          (Pet. at 33-34.)   Mr. Diaz

states that but-for Mr. Nooter’s “unprofessional error,” the

results of the proceeding would have been different and that the

wavier “can hardly be said to be knowing and intelligent.”             (Id.

at 34.)

           First, Mr. Diaz relies on the October 14, 2014,

Department of Justice Memorandum (“Cole Memorandum”), which

directed that the Government should no longer enforce waivers of

the right to collateral attack based on ineffective assistance


                                     31
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 32 of 43 PageID #: 326



of counsel.    (Id. at 33.)     However, the Cole Memorandum was

published in October 2014, nearly a year after Mr. Diaz’s

sentencing in November 2013.       (Nooter First Decl., Exhibit A.,

Memorandum from Deputy Attorney General James M. Cole to All

Federal Prosecutors Regarding Department Policy on Waivers of

Claims of Ineffective Assistance.)        Mr. Diaz fails to allege any

facts that Mr. Nooter could have relied on at the time of his

guilty plea and negotiations preceding it.          See Sanders v.

United States, 2016 WL 3671360, at *12 (E.D.N.Y. July 5, 2016)

(“[T]he [Cole] memorandum emphasizes that ‘the Department is

confident that a waiver of a claim of ineffective assistance of

counsel is both legal and ethical,’” and “[i]n any case,

prospective administrative policies of the Department of Justice

do not govern adjudication of alleged constitutional violations

in previously decided cases.”).        Thus, Mr. Nooter did not render

ineffective assistance by not raising the Cole Memorandum to

negotiate for removal the appellate and collateral attack

waivers during plea negotiations.

           Second, Mr. Diaz’s statement that his waiver “can

hardly be said to be knowing and intelligent” (Pet. at 34) is

not supported by the record.       At his plea hearing, Mr. Diaz

represented under oath that he received a copy of the indictment

and the plea agreement, understood the charges pending against

him and the terms of the agreement, discussed the charges and


                                     32
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 33 of 43 PageID #: 327



the terms of the plea agreement with his attorney, and was

satisfied with Mr. Nooter’s representation.          (Pl. Tr. at 6.)

Mr. Diaz also represented that his signature on the plea

agreement indicated his understanding of (and agreement to) the

terms, that his plea was voluntary and knowing, and that no one

made any threats or promises to him to induce him to plead, or

about the sentence he would receive.        (Id. at 10, 18.)      Further,

Mr. Diaz represented that he understood that by entering into

the plea agreement, he waived his right to “appeal or otherwise

challenge [his] conviction or [his] sentence if [the Court]

impose[d] a sentence that is 240 months or less. . . .”            (Id. at

15.)   Mr. Nooter’s declaration stated that he advised Mr. Diaz

that the appeal waiver within the plea agreement meant Mr. Diaz

waived his right to appeal and to file a Section 2255 petition.

(Nooter First Decl. ¶ 4.)       Mr. Diaz has not alleged contrary

facts in his unsworn petition.

           In reviewing the totality of the record, the Court

respectfully denies Mr. Diaz’s claim that his appellate and

Section 2255 waiver was not knowing and voluntary.           The Second

Circuit has held that a waiver was knowing and voluntary when

“(1) [the] petitioner signed the plea agreement, (2) he stated

to the [court] that he had read and understood the plea

agreement, (3) [he] did not attempt to appeal his sentence, even

though he had been told by the sentencing judge he had the right


                                     33
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 34 of 43 PageID #: 328



to appeal, [and] (4) he did not claim, in his in his § 2255

motion, that he had not understood the waiver contained in his

plea agreement. . . .”      Garcia-Santos v. United States, 273 F.3d

506, 508 (2d Cir. 2001).      All of the above facts preclude habeas

relief as to Mr. Diaz’s claim based on the plea agreement

waiver.

           Accordingly, the collateral attack waiver in Mr.

Diaz’s plea agreement remains valid, and the remainder of his

claims are procedurally barred.

           C. Timeliness of the Amended Petition

           Petitions filed under Section 2255 are subject to a

one-year statute of limitations, running from “the date on which

the judgment of conviction becomes final.”          28 U.S.C.

§ 2255(f)(1).    Judgment in Mr. Diaz’s case was entered on

November 21, 2013.     (10-cr-277, ECF No. 253.)       Because Mr. Diaz

did not exercise his appellate rights, the judgment became final

14 days later, on December 5, 2013, i.e., “the date on which his

time to file a direct appeal expired.”         Moshier v. United

States, 402 F.3d 116, 119 (2d Cir. 2005); see Fed. R. App. P.

4(b)(1)(A)(i) (“In a criminal case, a defendant’s notice of

appeal must be filed in the district court within 14 days after

. . . the entry of either the judgment or the order being

appealed.”).    The Court advised Mr. Diaz at sentencing that if

he chose to file an appeal, he had to do so “within 14 days of


                                     34
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 35 of 43 PageID #: 329



judgment.”    (Sent. Tr. at 28.)     Because he did not file any

appeal, the one-year statute of limitations expired one year

after the 14 day appellate period, on December 5, 2014.

           Mr. Diaz filed his original petition before the

limitations period expired, on November 24, 2014.           Subsequently,

Mr. Diaz moved to amend his petition to add new claims on

February 4, 2016, and the amended petition with his new claims

was filed on November 1, 2017.       Because the amended petition was

filed in 2017, long after the statute of limitations expired in

December 2014, the claims in the amended petition are time-

barred. See 28 U.S.C. § 2255(f)(1).        “If claims asserted after

the one-year period could be revived simply because they relate

to the same trial, conviction, or sentence as a timely filed

claim,” the “limitation period would have slim significance.”

Mayle v. Felix, 545 U.S. 644, 662 (2005).

           In order for the claims in Mr. Diaz’s amended petition

to be considered timely, each claim, respectively, would have to

relate back to the initial petition.        See Fed. R. Civ. P. 15(c);

see also Martin v. United States, 834 F.Supp.2d 115, 123

(E.D.N.Y. 2011); Delutro v. United States, 2014 WL 4639198, at

*5 (E.D.N.Y. Sept. 16, 2014).       The court examines whether each

claim “arose out of the conduct, transaction, or occurrence set

out—or attempted to be set out—in the original pleading.”            Fed.

R. Civ. P. 15(c)(1)(B); see also Mayle, 545 U.S. at 647


                                     35
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 36 of 43 PageID #: 330



(“[R]elation back will be in order so long as the original and

amended petitions state claims that are tied to a common core of

operative facts”).     In Mayle, “the Supreme Court limited claims

in an amended petition to those that arose from the same core

facts alleged in the original petition, not those related

generally to petitioner’s trial, conviction, or sentence.”

Gibson v. Artus, 407 F.App’x. 517, 519 (2d Cir. 2010) (summary

order).

            Mr. Diaz’s original petition alleges two claims of

ineffective counsel related to his plea negotiations and plea:

that his initial retained counsel, Mr. Mirvis, failed to

communicate a plea offer to Mr. Diaz, and that his second

appointed counsel, Mr. Nooter, allowed Mr. Diaz to plead guilty

pursuant to a plea agreement that included a waiver of his right

to file a Section 2255 petition.          (Pet. at 17.)   In his amended

petition, Mr. Diaz argues that Mr. Nooter rendered ineffective

assistance of counsel because he: (1) did not challenge or

appeal the Court’s sentence imposing restitution of $296,300

under the MVRA; (2) failed to file a notice of appeal regarding

Mr. Diaz’s treatment as a career offender, in violation of

Descamps, 570 U.S. 254; and (3) failed to file a notice of

appeal regarding sentencing enhancements, including Guidelines §

2B3.1.    (Amend. Pet. at 1-4.)




                                     36
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 37 of 43 PageID #: 331



           Though the claims asserted in Mr. Diaz’s amended

petition also allege ineffective assistance of counsel, the

grounds for relief regarding his sentencing are dissimilar to

the ineffective assistance claims regarding his plea asserted in

his original petition.      See Soler v. United States, 2010 WL

5173858, at *4 (S.D.N.Y. Dec. 20, 2010) (“[E]ven an ineffective

assistance of counsel claim, when alleging a different ground

for ineffective assistance, does not relate back to an earlier

ineffective assistance claim.”); see also Gonzalez v. United

States, 2018 WL 5023941, at *6 (S.D.N.Y. Oct. 17, 2018); Hiers

v. Bradt, 2014 WL 6804252, at *6 (E.D.N.Y. Dec. 3, 2014).

           Mr. Diaz’s allegations in his amended petition that

Mr. Nooter rendered ineffective assistance by failing to

challenge restitution at sentencing or on appeal (Ground Three),

and failing to appeal Mr. Diaz’s treatment as a career offender

(Ground Four) and the sentencing enhancements (Ground Five), do

not relate back to his claims that counsel rendered ineffective

assistance in failing to communicate a plea offer and in

allowing Mr. Diaz to waive his right to file a Section 2255

petition in his plea agreement.        Mr. Diaz’s original petition

focuses on the pre-trial plea negotiations, while the claims in

the amended petition arise out of allegations of ineffective

assistance during sentencing and after judgment.           See Desrosiers

v. Phillips, 2008 WL 4469594, at *7 n.5 (E.D.N.Y. Oct. 3, 2008)


                                     37
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 38 of 43 PageID #: 332



(“it is now fairly well-established that ineffective assistance

of counsel claims in the habeas context do not relate back to

one another merely because they both involve counsel's allegedly

deficient performance”); Veal v. United States, 2007 WL 3146925,

at *6 (S.D.N.Y. Oct. 9, 2007) (“There is a clearer line of

demarcation here, where we are asked to relate an attorney’s

conduct at trial and the level and quality of his pre-trial

communications with his client.”)

            Mr. Diaz does not and cannot provide a reason why his

third, fourth, and fifth additional claims regarding restitution

at sentencing, and the appeal of sentencing determinations,

could not have been asserted at the time of his original

petition.    See Beckford v. United States, 2017 WL 4286615, at *6

(E.D.N.Y. Sept. 26, 2017).       Therefore, all three grounds for

relief raised in Mr. Diaz’s amended petition are time-barred.

            D. Ground Three: Restitution

            Even if Mr. Diaz’s claim that Mr. Nooter failed to

challenge the Court’s order imposing restitution under the MVRA

at sentencing was not untimely and procedurally barred, Mr. Diaz

would not be able to show that Mr. Nooter’s representation fell

below the objective standard of reasonableness, nor that the

result of the proceeding would have been different but for Mr.

Nooter’s alleged error.      See Strickland, 466 U.S. at 688, 694).




                                     38
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 39 of 43 PageID #: 333



           At sentencing, the Court ordered restitution based

both 18 U.S.C. § 981(a)(1)(c) and Guideline 5E1.1(a)(1).            (See

Sent. Tr. at 27.)     Sentencing Guideline 5E1.1(a)(1) provides for

restitution at sentencing if restitution is authorized by a

statute, such as 18 U.S.C. § 3663A, the MVRA.          Under the MVRA,

mandatory restitution is triggered when a defendant commits “a

crime of violence.”     Id. at § 3663A(c)(1)(A)(i).        At the time of

Mr. Diaz’s sentencing in 2013, conspiracy to commit Hobbs Act

robber was, without question, “a crime of violence” under Second

Circuit law.    See United States v. Barrett, 903 F.3d 166, 175

(2d Cir. 2018) (“[I]t has long been the law in this circuit that

a conspiracy to commit a crime of violence is itself a crime of

violence . . . .”), cert. granted, judgment vacated, 139 S. Ct.

2774 (2019), and abrogated by United States v. Davis, 139 S. Ct.

2319 (2019).    Thus, restitution was properly authorized by the

MVRA at the time of sentencing because Mr. Diaz pleaded guilty

to what was, at the time, a crime of violence, i.e., conspiracy

to commit Hobbs Act robbery.

           Subsequently, the Supreme Court decided Davis, which

effectively “precludes [courts] from concluding . . . that [a]

Hobbs Act robbery conspiracy crime qualifies as a . . . crime of

violence.”    United States v. Barrett, 937 F.3d 126, 127 (2d Cir.

2019) (citing Davis, 139 S. Ct. 2319, 2327).          This change in the

law, however, cannot give rise to a retroactive claim for


                                     39
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 40 of 43 PageID #: 334



ineffective assistance of counsel.         Just as Mr. Nooter could not

have raised the Cole Memorandum in plea negotiations because

that memo had not yet been issued, he likewise could not have

invoked a subsequent Supreme Court case at sentencing or on

appeal, especially given that Second Circuit precedent prior to

Davis was clear.     See Mizell v. United States, 2020 WL 2216561,

at *4 (S.D.N.Y. May 6, 2020) (“[T]he outcome of Davis was not so

obvious that it was objectively unreasonable for counsel to rely

on then-binding Second Circuit precedent.”). 7

           Moreover, even though Mr. Diaz’s conviction for Hobbs

Act conspiracy is no longer a crime of violence, a defendant can

still be ordered to pay restitution under the MVRA if the

defendant commits “an offense against property under this

title.”   18 U.S.C. § 3663A(c)(1)(A)(ii).         Thus, even if Davis

applied retroactively to the restitution order, restitution

still would have been appropriate because conspiracy to commit

robbery is a crime against property.         See United States v.

Robinson, 697 F. App’x 732, 733 (2d Cir. 2017) (summary order).




7 Nor does a subsequent change in the law invalidate Mr. Diaz’s waiver. See
Elliott v. United States, 2019 WL 6467718, at *4 (E.D.N.Y. Dec. 2, 2019)
(“Courts in this circuit have consistently rejected § 2255 petitions and
direct appeals when criminal defendants waived those challenges in their plea
agreements, even when the law subsequently changed in those defendants’
favor.”); Rodriguez v. United States, 2019 WL 5552325, at *5 (D. Conn. Oct.
25, 2019) (“[T]he Second Circuit has found that a knowing and voluntary
waiver of the right to collaterally attack a conviction or sentence bars
arguments that arise due to subsequent changes in the law,” and a “Davis
claim is thus barred by the terms of the Plea Agreement.”).


                                     40
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 41 of 43 PageID #: 335



           Accordingly, Mr. Diaz’s third ground for relief is

without merit, and would be denied even if it were not

procedurally defective.

           E. Grounds Four and Five: Ineffective Assistance of
              Counsel for Failure to File a Direct Appeal

           In his amended petition, Mr. Diaz alleges that Mr.

Nooter failed to file a notice of appeal.         (Am. Pet. at 1.)

Even if this claim were not procedurally barred, it finds no

support in the record.

           Mr. Diaz’s unsworn assertion is contradicted by Mr.

Nooter’s detailed eight-page declaration, supported by a letter

from Mr. Nooter to Mr. Diaz, in which he states that he advised

Mr. Diaz of the “futility of filing any appeal of the sentence

based on the fact that he had waived his appeal in his plea

agreement and the sentence was within the range that was agreed-

upon in our plea agreement.”       (Nooter Second Decl. ¶ 7.)       Mr.

Nooter informed Mr. Diaz that “if he decided at a later time to

file an appeal that it had to be done within 14 days of

sentence,” that Mr. Diaz should contact him in time to file a

notice of appeal, and “at no time did Mr. Diaz make such a

request to” Mr. Nooter.      (Id. ¶¶ 7, 17.)

           Mr. Nooter further states in his declaration that he

received no communication from Mr. Diaz about filing an appeal

until he received from the Court a letter, addressed to the



                                     41
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 42 of 43 PageID #: 336



Court, in “late March or early April, 2014” from Mr. Diaz asking

to “discuss appeal issues [Mr. Diaz] would like to raise.”            (Id.

¶ 10.)    Mr. Diaz’s letter, dated March 24, 2014, was dated well

after expiration of the 14 days he had to file a notice of

appeal following the entry of judgment on November 21, 2013.

Mr. Nooter submitted with his second declaration the letter he

sent back to Mr. Diaz, dated April 15, 2014, that stated that he

was not aware of any desire on the part of Mr. Diaz to file an

appeal.    (Id. ¶ 11.)    Mr. Nooter states that he never received a

communication from Mr. Diaz in response.         (Id. ¶ 12.)

            Mr. Diaz’s unsworn allegations are contradicted by Mr.

Nooter’s detailed, sworn declaration.         In the “absence of any

other evidence to suggest that petitioner might actually have

suffered a deprivation of his constitutional right to effective

representation,” Lejhanec v. United States, 1999 WL 1487594, at

*9 (E.D.N.Y. Nov. 29, 1999), Mr. Diaz’s petition is denied.

            Because the record does not support Mr. Diaz’s claim

that he received ineffective assistance on the basis of

counsel’s failure to file a notice of appeal, the fourth and

fifth claims are denied on the merits.

                                Conclusion

            For the reasons stated above, both of Mr. Diaz’s

Section 2255 petitions are DENIED and dismissed in their

entirety.    Mr. Diaz’s first petition is barred due to Mr. Diaz’s


                                     42
Case 1:14-cv-07016-KAM Document 31 Filed 06/19/20 Page 43 of 43 PageID #: 337



failure to file an appeal, and the amended petition is time-

barred.   Moreover, Mr. Diaz knowingly and voluntarily waived his

right to file a Section 2255 petition.         On the merits, Mr. Diaz

has failed to state a plausible claim for ineffective assistance

of counsel with respect to either of his former attorneys.

           Because Mr. Diaz has not made a substantial showing of

the denial of a constitutional right, a certificate of

appealability shall not issue.       28 U.S.C. § 2253(c); Miller-El

v. Cockrell, 537 U.S. 322, 327 (2003) (discussing certificate of

appealability standard); Rules Governing Section 2254 and 2255

Cases, Rule 11 (“The district court must issue or deny a

certificate of appealability when it enters a final order

adverse to the applicant.”).

           The Clerk of Court is respectfully directed to enter

judgment in favor of Respondent, serve Mr. Diaz with a copy of

this Memorandum & Order and the judgment, note service on the

docket, and close this case.

SO ORDERED.

Dated:     Brooklyn, New York
           June 19, 2020


                                            /s/
                                   Hon. Kiyo A. Matsumoto
                                   United States District Judge




                                     43
